Title: From James Madison to David Montague Erskine, 19 November 1808
From: Madison, James
To: Erskine, David Montague



Sir
Department of State Novr. 19th: 1808.

I have received your Letter of the 18 Inst: inclosing a Copy of a Proclamation by a British Naval Commander dated at Barbadoes, declaring all the Leeward Carribbean Islands in a state of the strictest Naval Blockade, and directing the stoppage of all Neutral Vessels, destined for any Ports thereof.
I should not have deemed it necessary to acknowledge this Communication, but for the purpose of reminding You, that a Blockade in order to be legal against Neutrals, essentially requires an actual force before the blockaded Ports, rendering the Entrance thereof dangerous, and a previous warning to Vessels about to enter, of the existence of such a Blockade.  These Conditions are prescribed by the Law of Nations, are sanctioned by British Treaties, and are specially recognized by a Communication from your Government to this in the Year 1804.
In the present case, it is not any particular Port or Ports that are declared to be blockaded, but a general, and even obscure description of Islands, necessarily, hence comprehending a number of Ports impossible to be strictly blockaded by any single Squadron.  Nor does it appear that any part of the Squadron, under Admiral Cochrane, at the time of his declaration, was before or near any of the ports of the Islands in Question whilst he himself was at the time, as appears by the date of his Proclamation at the British Island of Barbadoes.  And lastly, instead of the warning legally requisite in cases of Blockade, a Speech or a presumption of Notice is substituted, applicable to Neutral Vessels at indefinite distances from the French Islands, and which might arrive there before any British Ships were in their blockading places, or after the departure of such Ships therefrom.
The justness of these observations will be a protest against the validity of the blockade described in your Communication; and will support demands of redress should any Vessels of the United States happen to be seized on the ground of their violating a Blockade so little within the character of a legitimate one.  I have the Honor to be, with great Respect and Consideration Sir, Your mo: obed: Sert.

(Signed) James Madison

